Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2014-314

                                      FEBRUARY TERM, 2015

 In re T.M., Juvenile                                  }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Lamoille Unit,
                                                       }    Family Division
                                                       }
                                                       }    DOCKET NO. 6-1-12 Lejv

                                                            Trial Judge: Timothy B. Tomasi

                          In the above-entitled cause, the Clerk will enter:

        Mother appeals an order by the superior court, family division, terminating her parental
rights with respect to her daughter, T.M. We affirm.

        T.M. was born in January 2001. The Department for Children and Families (DCF)
became involved with the family in January 2005 after receiving a report that T.M.’s brother had
been sexually abused by an older boy. At some later point, DCF substantiated a report that the
brother had sexually abused T.M. In 2011, T.M. made multiple reports to school staff that
mother was injecting drugs. In January 2012, DCF presented mother with an ultimatum that she
either enter residential substance abuse treatment and arrange for T.M.’s care or DCF would file
a petition alleging that T.M. was a child in need of care or supervision (CHINS). That same
month, mother entered residential substance abuse treatment. Within two weeks of her doing so,
T.M.’s father took T.M. to the hospital after she accidently ingested sleeping pills that had been
dissolved in soda, but then abandoned her there. DCF filed a CHINS petition that day, and T.M.
was placed with her maternal grandmother. On April 10, 2012, T.M. was adjudicated as CHINS
based on the parties’ stipulation.

         Meanwhile, mother was asked to leave the residential program following an altercation
that she had with another resident. She then entered an intensive outpatient program but was
terminated from that program after testing positive for marijuana. T.M. and her brother moved
in with mother in May 2012. The following month, mother was involved in a single-car
accident. She tested positive for amphetamines and ecstasy and was cited for driving under the
influence. Mother refused medical treatment and returned home. T.M. later reported to school
officials that she was scared about taking care of mother because mother was hallucinating. DCF
filed a second CHINS petition in June 2012, and shortly thereafter, custody of T.M. was returned
to DCF. An amended October 2012 disposition case plan set concurrent goals of reunification or
adoption and called for mother to engage in substance abuse and mental health services, to
participate in family time coaching, to provide adequate supervision of T.M., to attend to T.M.’s
medical needs, and to participate in DCF treatment team meetings.

       Following the accident, mother entered a second intensive outpatient treatment program,
but she relapsed, admitting to DCF that she was using cocaine intravenously. Sometime after
dropping out of the drug treatment program in December 2012, mother began individual therapy.
She maintained only sporadic attendance until April 2013, when she attempted suicide by
overdosing on her medications. Mother’s therapist felt that mother needed a higher level of care
than she could provide, but mother refused to enter the recommended treatment centers because
those programs would not allow her to smoke. T.M. remained with the same foster family from
January 2013 until March 2014, but left because of rising tensions between her and the foster
mother. The current plan is to place T.M. with her paternal aunt and her husband, who plan to
adopt her.

       In July 2013, DCF filed a petition to terminate mother’s and the father’s parental rights.
The father voluntarily relinquished his parental rights in January 2014. A termination hearing
concerning mother’s parental rights was held over three days between April and June 2014. The
family court terminated mother’s parental rights in a decision filed on August 8, 2014.

        On appeal, mother argues that the family court erred by: (1) factoring in her inability to
resume parental duties when considering the first and fourth statutory best-interest criteria, which
focus in part on the quality of the parent-child bond; and (2) focusing on mother’s deficiencies as
a parent rather than on T.M.’s need for contact with mother. Mother points to testimony
indicating that mother and T.M. love each other, and that T.M. would benefit from continued
contact with mother as she gets older. She contends that, in addressing the statutory criteria
concerning the parent-child bond, the court mistakenly focused on mother’s inability to resume
her custodial duties rather than on whether continued contact between mother and T.M. would be
in T.M.’s best interests. Citing our case law stating that “in some cases a loving parental bond
will override other factors in determining whether termination of parental rights is the
appropriate remedy,” In re J.F., 2006 VT 45, ¶ 13, 180 Vt. 583 (mem.), mother argues that the
court effectively used one of the best-interest criteria—whether mother would be able to resume
her parental duties within a reasonable period of time—to negate the criteria concerning the
parent-child bond. According to mother, those latter criteria focus on whether a parent who is
unable to be a custodial parent may serve a noncustodial role that is in the best interests of the
child. In the same vein, mother argues that the court erroneously focused on her deficiencies
rather than on whether noncustodial contact with her would be in T.M.’s best interests.

        We disagree with mother’s assessment of the family court’s decision and the relevant
law. In weighing a child’s best interests in a termination proceeding, the court must consider: (1)
the child’s “interaction and interrelationship . . . with his or her parents” and others; (2) the
child’s adjustment to “her home, school and community”; (3) the likelihood of the parent being
able to resume parental duties within a reasonable period of time; and (4) “[w]hether the parent
has played and continues to play a constructive role, including personal contact and
demonstrated emotional support and affection, in the child’s welfare.” 33 V.S.A. § 5114(a).
Here, regarding mother’s interaction with T.M. and the role she played in the child’s life, the
court first acknowledged that T.M. and mother love each other and have a strong bond. The
court further stated that the bond between mother and T.M. had more force than it would in a
situation with a younger child. Nevertheless, the court concluded that mother had not played a
constructive role in T.M.’s life because of: (1) mother’s continued addiction to drugs, which was
one of the causes of T.M.’s post-traumatic stress disorder; (2) her inability to provide a safe and
secure environment that professionals believe is critical for T.M.’s safety and success; (3) her
failure to maintain consistent visits with T.M., which has caused T.M. to suffer anxiety
concerning mother’s safety; and (4) her continually engaging in adult subjects with T.M. despite
being told not to do so and knowing that some of the discussions upset T.M.
                                                 2
         This court’s conclusion that mother does not play a constructive role in T.M.’s welfare is
supported by the court’s unchallenged findings. The court found that mother’s claim of being
drug-free is not credible. The court also made several findings about inappropriate and
potentially damaging interactions between mother and T.M. There was evidence that T.M.
engaged in hyper-sexualized behavior, was especially vulnerable to sexualized situations in
dealing with boys, had difficulty setting appropriate boundaries on social media interactions, and
remained at high risk of engaging in dangerous activities because of her disorders resulting from
sexual abuse by her brother and trauma from being exposed to her parents’ substance abuse.
Yet, as the court found, mother considered T.M.’s potentially dangerous activities to be “normal
teenage indiscretions” and did not want to “sour her relationship” with T.M. by being too strict
with her. The court gave one example where mother was not intervening when T.M. was taking
a video of two small children and encouraging the little girl to tell the little boy that he was hot
and that she wanted to have sex with him. The court found that mother had little insight into
T.M.’s special conditions and the need for special vigilance. The court also found that mother
had failed to take advantage of the opportunities for interaction with T.M. over the years, that her
visitation had been limited because of her refusal to adhere to DCF requirements concerning
T.M.’s safety, and that her contact with T.M. had been “extremely sparse” during the last
eighteen months.

        These findings and conclusions demonstrate that the court carefully considered in its
termination decision the role that mother had played and continued to play in T.M.’s life.
Essentially, the court determined, in relevant part, that termination of mother’s parental rights
was in T.M.’s best interest because mother’s interactions with T.M. were sparse and potentially
harmful to T.M.’s welfare. The court’s conclusion that mother did not play a constructive role in
T.M.’s welfare was not equivalent to, or made superfluous by, its conclusion that mother would
not be able to resume her parental duties within a reasonable period of time. The court properly
reviewed the statutory factors and made a decision that is supported by the record. “[O]nce, the
family court applies the [statutory] criteria . . . and determines that the child’s best interests
warrant giving the State custody of the child without limitation as to adoption, the court need not
revisit [other statutory] permanency hearing options . . . and explain why it is choosing
termination of parental rights over [those] other options . . . .” In re T.T., 2005 VT 30, ¶ 7, 178
Vt. 496 (mem.).

       Affirmed.

                                                BY THE COURT:


                                                _______________________________________
                                                Paul L. Reiber, Chief Justice

                                                _______________________________________
                                                John A. Dooley, Associate Justice

                                                _______________________________________
                                                Harold E. Eaton, Jr., Associate Justice




                                                 3